Citation Nr: 1604186	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  05-34 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral foot disorders, to include plantar fasciitis and heel spurs with pain and degenerative changes.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1993, to include service in Southwest Asia from September 1990 to April 1991 in support of Operation Desert Storm/Desert Shield.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a rating decision dated in February 2005 by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA) and was subsequently denied by the Board in November 2014.

In August 2015, a Joint Motion for a Partial Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court issued an order partially vacating the Board's November 2014 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.

The Veteran participated in a Decision Review Officer hearing in April 2006 and a Travel Board hearing with the undersigned Veterans Law Judge in September 2008.  Transcripts of these proceedings have been obtained and associated with the Veteran's claims file.  

The Board additionally notes that the Veteran's electronic Virtual VA file and Veterans Benefits Management System file have been reviewed in conjunction with the adjudication of the claim currently on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Pursuant to the JMR and the Court's Order, additional evidentiary development is required.  As stated above, in September 2015 the Court granted the JMR vacating the Board's previous decision denying the Veteran's claim.

According to the JMR, the October 2013 VA examination was inadequate for rating purposes.  It was pointed out that the VA examiner did not provide an adequate rationale to the negative nexus opinion and the Board did not explain how this opinion provided an adequate rationale. 

In an October 2015 statement, the Veteran's attorney contended that the October 2013 opinion was inadequate for several reasons. 

First, the VA examiner provided an inadequate rationale for the conclusion that the Veteran's current bilateral heel spur was the result of his plantar fasciitis as no rationale was provided on how this conclusion was reached other than to state that heel spurs were frequently seen in the presence of plantar fasciitis.  The Veteran's attorney argued this was a non-opinion as the VA examiner gave no indication of how frequently heel spurs were found with persons with plantar fasciitis.

Second, the Veteran's attorney contended that the VA examiner relied upon the absence of documentation in service treatment records to conclude that the Veteran's plantar fasciitis was not present in service and that the absence of evidence is not negative evidence.  In addition, the VA examiner did not provide a rationale for the conclusion that there was "no definable nexus between his heel spurs and any incident" during service.

Finally, the Veteran's attorney argued the October 2013 examination was not in substantial compliance with the Board's January 2012 remand instructions as it failed to properly address the probability of the Veteran's current disabilities as it related to his military service. 

For these reasons, and pursuant to the JMR and the Court's Order, the Board remands this matter for a new VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims folder.

2. Following the completion of the above, schedule the Veteran for an appropriate VA medical examination to determine the presence and etiology of all bilateral foot disorders, to include plantar fasciitis and heel spurs with pain and degenerative changes.  

All tests and studies deemed appropriate should be conducted.  The Veteran's pertinent clinical history contained in his claims file must be reviewed by the examiner in connection with the examination, with attention directed to the notation in his service treatment records indicating treatment for a left heel injury in September 1985.  The VA examiner is also asked to discuss with particular attention whether or not there is any bony pathology such as heel spurs present in either heel.  The examiner must state in his/her report that the Veteran's claims file was reviewed.  

The reviewing clinician should provide opinions, with complete rationales, addressing the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that any current bilateral foot disorders, to include plantar fasciitis and heel spurs with pain and degenerative changes, are of service onset (and for degenerative changes, present within one year of service discharge) or otherwise etiologically related to any incidents of the Veteran's period of active service?

b. Is it at least as likely as not that the Veteran's current diagnoses as they pertain to any spurs on either heel are the result of physical stresses consistent with army field service, including having to perform regular physical exercise such as running, climbing up and down hills, and marching on foot with a heavy backpack during his 20-year period of active duty from November 1973 to November 1993? 

c. Is it at least as likely as not that the Veteran's current left heel spur is etiologically related to the documented incident of treatment in September 1985 for a ligamentous heel injury? 

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All findings and conclusions should be set forth in a legible report.  The VA examiner must include detailed supportive rationales for all conclusions reached and opinions provided.  When formulating an opinion, the examiner must consider and address the Veteran's lay statements regarding his symptomatology, the service treatment records, and all relevant post-service treatment records, discussed above.

If the opining examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion. 

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim is not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

